DETAILED ACTION
1.	 Claims 1-12 and 14-18 (now renumbered 1-17 for issue) are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer
3.  The terminal disclaimer filed on 10/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10489924  has been reviewed and is accepted.  The terminal disclaimer has been recorded

REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 1 as a whole, closest art of record failed to teach or suggest among other thing:
“a first meta optical device comprising a substrate and a first metasurface comprising nanostructures having sub-wavelength dimensions that are less than a wavelength of the light emitted from the light source, the substrate being disposed on the light exit surface and all of the nanostructures being disposed on a same surface of the substrate and forming a single; wherein the nanostructures of the first metasurface are shaped and arranged to generate the structured light of a pattern in which bright and dark spots are mathematically coded to uniquely designate respective angle direction location coordinates.”
5.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claim.

6	Below   are references that teaches some limitations of the claim 1, but lacks the teaching of the limitations mentioned above: 
a. 	“Structured light generator and object recognition apparatus including the same” US20110180779 A1, to HAN et al., disclosed: 
A structured light generator (Abstract, Fig.5, claim 1, A nanostructured thin film to be used in a surface light source) comprising:  
a light source configured to emit light ([0011] The active thin film layer), the light source comprising a light exit surface through which the emitted light exits(claim 3, the nanostructured thin film of claim 1, wherein the dielectric layer comprises an active thin film layer to create the light) and 
 a first meta optical device ([0053], thin film layer 60 disposed on the first multilayer 50, and a second multilayer 70 that is disposed on the active thin film layer 60 and in which the nanostructured thin films 100 and/or 200 are stacked in a smaller number of layers than in the first multilayer 50)comprising  a substrate (Abstract, claim1, the nanostructured thin film to be used in a surface light source, the nanostructured thin film comprising: a dielectric layer)and  a first metasurface comprising nanostructures having sub-wavelength dimensions  that are less than a wavelength of the light emitted from the light source (claims 1 and 6, A nanostructured thin film to be used in a surface light source, wherein each of the periodic intervals of the nanostructures is smaller than a wavelength of the light), the substrate being disposed on the light exit surface and all of the nanostructures being disposed on a same surface of the substrate (claims 6 and 9 [0053], [0010], wherein the nanostructures are arranged on the dielectric layer at periodic intervals, (claims 6 and 9). Further, the dielectric layer include an active thin film layer or material to create the light (see [0010]), wherein the first metasurface is configured to form a distribution of light rays from the light emitted from the light source to thereby radiate structured light (claim 1, the  nanostructured thin film to be used in a surface light source, andnanostructures that are arranged in the dielectric layer at periodic intervals; wherein light emitted from the dielectric layer has directivity according to the nanostructures), wherein  the  first metasurface includes a plurality of groups, each of the plurality of groups including a plurality of nanostructures which has shape ([0048] FIGS. 3A through 3D are perspective views illustrating nanostructures 40, 41, 43, and 45 having various shapes and various periods at which the nanostructures 40, 41, 43, and 45 are arranged on a thin film 100 to be used in a surface light source, according to various example embodiments.  The first metasurface corresponds to the thin film 100, as shown in Fig.3D the thin film 100 is arranged in column and row group. The plurality of nanostructures corresponds to the nanostructures 40, 41, 43, and 45) and arranged to generate a predetermined light (abstract, wherein light emitted from the nanostructured thin film has directivity according to the nanostructures);
b. 	“COLOR IMAGE DISPLAY DEVICES COMPRISING STRUCTURAL COLOR PIXELS THAT ARE SELECTIVELY ACTIVATED AND/OR DEACTIVATED BY MATERIAL DEPOSITION “US 20170023711 A1, to Jiang et al., disclosed: 
a predetermined light  pattern in which bright and dark spots are mathematically coded to uniquely designate claims 1 and 23,  A color image display device, comprising: nanostructure having at least one specific optical property including a specific optical band or a specific color. Further, the device includes tangible optical storage medium for information storage, wherein information is encoded as color patterns, black/white patterns, covert patterns, and binary data, produced onto the color image display).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699